Slip Op. 09 - 25

                    A M E N D E D   J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                 Thomas J. Aquilino, Jr., Senior Judge


- - - - - - - - - - - - - - - - - - - - x

GEORGETOWN STEEL COMPANY, LLC et al.,      :

                             Plaintiffs,   :

                       v.                  :   Court No.    02-00739

UNITED STATES,                             :

                             Defendant.    :

- - - - - - - - - - - - - - - - - - - - x


          The court having entered judgment dismissing this action

pursuant to its slip opinion 05-43, 29 CIT 373 (April 1, 2005); and

the plaintiffs having interposed a motion for rehearing; and the

court having granted that motion to the extent of vacation of the

judgment of dismissal herein pending entry of final judgment in

Court No. 01-00955, a related action then sub            nom. Co-Steel

Raritan, Inc. et al. v. U.S. Int’l Trade Comm’n; and the court in

conjunction with the grant of plaintiffs’ motion having issued slip

opinions 07-7, 31 CIT        (Jan. 17, 2007), and 07-165, 31 CIT

(Nov. 8, 2007), remanding that related matter to the defendant

International Trade Commission; and that defendant having filed the

results of that remand, which have been affirmed by the court

pursuant to its slip opinion 08-130, 32 CIT           (Nov. 25, 2008),
Court No.      02-00739                                                Page 2


sub nom. Gerdau Ameristeel U.S. Inc. et al. v. U.S. Int’l Trade

Comm’n; and the intervenor-defendant Saarstahl AG in the above-

encaptioned action having now interposed a motion for summary

judgment pursuant to the court’s slip opinion 05-43 herein and the

final judgment of affirmance entered in Court No. 01-00955 pursuant

to   slip    opinion     08-130;   and   neither   the   plaintiffs   nor    the

defendant or other intervenor-defendants having interposed any

opposition to that motion;         Now therefore, after due deliberation,

it is


              ORDERED that the motion of intervenor-defendant Saarstahl

AG for summary judgment be, and it hereby is, granted; and it is

further


              ORDERED,    ADJUDGED   and   DECREED   that   the   judgment    of

dismissal of this action on April 1, 2005 be, and it hereby is,

reinstated.

Dated:      New York, New York
            April 1, 2009



                                            /s/ Thomas J. Aquilino, Jr.
                                                  Senior Judge